                       Case 2:21-cv-00514-DJH Document 5 Filed 03/25/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District
                                                  __________     of Arizona
                                                              District of __________

                   STATE OF ARIZONA,                                )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. CV-21-514-PHX-MHB
                                                                    )
 JANET YELLEN; RICHARD K. DELMAR; and U.S.
        DEPARTMENT OF THE TREASURY                                  )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                  SUMMONS IN A CIVIL ACTION
                                       Janet Yellen, in her official capacity as Secretary of the Treasury
To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
                                Brunn W. Roysden III, Assistant Attorney General
whose name and address are: Drew C. Ensign, Assistant Attorney General
                                       Arizona Attorney General's Office
                                       2005 N. Central Ave.
                                       Phoenix, AZ 85004
                                       (602) 542-8958
                                       beau.roysden@azag.gov


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                          Signature of C
                                                                                                       Clerk
                                                                                                         lerkk oorr De
                                                                                                         le         D
                                                                                                                    Deputy
                                                                                                                      epu
                                                                                                                       putyy C
                                                                                                                             Clerk
                                                                                                                               lerrkk
                                                                                                                               le



                                                                                                            ISSUED ON 11:45 am, Mar 25, 2021
                                                                                                               s/ Debra D. Lucas, Clerk
                        Case 2:21-cv-00514-DJH Document 5 Filed 03/25/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. CV-21-514-PHX-MHB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
